DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
An amendment to the specification was received on 07/08/22. This amendment is acceptable and has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: U.S. Patent No. 5,863,013 (Schmittle) and No. 10,850,835 (Hutson), and U.S. Patent application Publications No. 2020/0324894 (Fredericks et al.) and No. 2021/0171191 (Castellano et al.). However, of the cited reference teaches the attachable hinged wing as described in claim 1 which is specifically capable of being located above the rotors of the drone in the manner as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

The amendment to the specification as filed on 07/08/22 is clarified as follows:
(1) The examiner notes that the amendment to paragraph [022] appears to be cut off as the last sentence of this amendment is actually on the top of the claim amendment of 07/08/22. For purposes of clarifying the record, the examiner notes that “Page 3 of 11” in the amendment to the specification as filed on 07/08/22, after the last line of paragraph [0022] ending with “grip pads 33 on the”, the following continuation of that sentence should include: 
--wing mount 30 and hook and loop material straps 32 prevent slippage and protect the drone’s body 41.--  


/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649